 AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                  SouthernDistrict
                                              __________   Districtofof__________
                                                                        Texas

                   United States of America                       )
                              v.                                  )
                 Erli Hernan LAINEZ-Corea                         )      Case No.
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)


                                              CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of               February 03, 2021              in the county of                Jim Hogg             in the
       Southern         District of           Texas           , the defendant(s) violated:

             Code Section                                                   Offense Description
8 USC 1326                                 A citizen of Honduras, who has previously been REMOVED or has departed the United
                                           States while an order of REMOVAL is outstanding was thereafter found in the United
                                           States in or near Hebbronville, Texas the said Defendant having not obtained the consent
                                           of the Attorney General of the United States (prior to March 1, 2003) or of the Secretary of
                                           the Department of Homeland Security (March 1, 2003 and thereafter- Title 6, United
                                           States Code, Sections 202 and 557) for the reapplication by the said Defendant for
                                           admission into the United States.
          This criminal complaint is based on these facts:
On or about February 03, 2021 the defendant Erli Hernan LAINEZ-Corea was apprehended near Hebbronville, Texas. After a brief
interview it was determined that, Erli Hernan LAINEZ-Corea was an undocumented alien from Honduras and subsequently placed
under arrest. Further investigation revealed that Erli Hernan LAINEZ-Corea was previously REMOVED from the United States on
07/19/2018 at Alexandria, LA. There is no record that Erli Hernan LAINEZ-Corea has applied for or received permission from the
Attorney General or the Secretary of Homeland Security to re-enter the United States after deportation.




              Continued on the attached sheet.                                                /S/Mario Villanueva
                                                                                             Complainant’s signature
  Submitted by reliable electronic                                       Mario Villanueva                 , Border Patrol Agent
  means per Fed.R.Crim.P. 4.1, Mario Villanueva                                               Printed name and title
  sworntotobefore
 Sworn      and signature attestedin my presence,
                  me and signed
  telephonically on February 5, 2021,
  at Laredo, Texas.

 Date: February 05, 2021
                                                                                                Judge’s signature

 City and state:      Laredo, Texas                                      Diana Song Quiroga              , U.S. Magistrate Judge
                                                                                              Printed name and title
